TAYLOR, Judge.
The appellant, Donnie Lee Eckles, appeals from the summary denial of his petition for post-conviction relief filed pursuant to Rule 32, A.R.Crim.P. The appellant argued in his petition that his trial and appellate counsel rendered ineffective assistance and that the court erred in failing to instruct the jury on the need for corroboration of an accomplice’s testimony. The trial court correctly found that the issues concerning the performance of his trial counsel and the instruction on accomplice testimony were proeedurally barred because these issues had been addressed on direct appeal. Rule 32.2(a)(4), A.R.Crim.P.
However, the trial court failed to rule on the appellant’s issue concerning the performance of his appellate counsel. The state agrees' that the court’s ruling should be clarified.- This cause is remanded to the Circuit Court for Colbert County so that the court can state its reasons for denying the relief requested on the grounds of ineffective assistance of appellate counsel. Due return should be filed with this court no later than 42 days from the date of this opinion.
REMANDED WITH DIRECTIONS.
All the Judges concur.